                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE

 AMANDA MICHEL, as parent and natural             )
 guardian of D.M., a minor, and                   )
 AMANDA MICHEL, individually,                     )
                                                  )
 Plaintiffs,                                      )
                                                  )
         v.                                       ) Civ. No.: 3:20-cv-00246-TAV-HBG
                                                  )
 UNION COUNTY BOARD OF EDUCATION; )
 UNION COUNTY PUBLIC SCHOOLS;                     )
 UNION COUNTY, TENNESSEE; JAMES E.                )
 CARTER, individually and officially as           )
 Director of Union County Board of Education; )
 LARRY KERR, individually and officially as       )
 a teacher and head football coach of Union       )
 County High School; DEREK MARLOW,                )
 individually and officially as a teacher and     )
 football coach of Union County High School;      )
 and SHANE BROWN, individually and                )
 officially as a teacher and athletic director of )
 Union County High School,                        )
                                                  )
 Defendants.                                      )

    STIPULATION FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE AS TO
     DEFENDANTS UNION COUNTY PUBLIC SCHOOLS AND UNION COUNTY,
                            TENNESSEE
        Pursuant to Fed. R. Civ. P. 41, Plaintiff, Amanda Michel, as parent and natural guardian of

 D.M., a minor, and Amanda Michel, individually, and Defendants, Union County Board of

 Education, James E. Carter, Larry Kerr, Derek Marlow, and Shane Brown enter this stipulation for

 dismissal without prejudice of Defendants Union County Public Schools and Union County,

 Tennessee. This dismissal is based on representation from Union County Board of Education that

 it is the proper governmental entity to respond to the allegations in the Complaint, that it operates

 Union County Public Schools, but Union County Public Schools is not an independent

 governmental or legal entity, and that Union County, Tennessee does not exercise oversight of



Case 3:20-cv-00246-TAV-HBG Document 21 Filed 07/23/20 Page 1 of 2 PageID #: 72
 Union County Board of Education as it concerns the allegations in the Complaint. Accordingly,

 pursuant to Rule 41, Fed. R. Civ. P., Plaintiff voluntarily dismisses without prejudice Defendants

 Union County Public Schools and Union County, Tennessee.

        Respectfully submitted this 23rd day of July, 2020.


 s/Timothy L Baldridge                                s/Edward H. Trent
 Timothy L Baldridge, BPR No. 015777                  Edward H. Trent, BPR No. 30045
 Marcos M. Garza, BPR No. 021483                      WIMBERLY LAWSON WRIGHT DAVES
 Jenny Coques Rogers, BPR# 018871                     & JONES, PLLC
 Jeffrey H. Glaspie, BPR# 033311                      550 West Main Street, Suite 900
 Garza Law Firm, PLLC                                 Knoxville, TN 37902
 550 West Main Street, Suite 340                      Telephone: (865) 546-1000
 Knoxville, TN 37902                                  Facsimile: (865) 546-1001
 Telephone: (865) 540-8300

 Attorneys for Plaintiffs                             Attorneys for Defendants Union County
                                                      Board of Education, James E. Carter, Larry
                                                      Kerr, Derek Marlow, and Shane Brown



                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing Stipulation for Voluntary Dismissal without Prejudice

 as to Defendants Union County Public Schools and Union County, Tennessee was filed with the

 Court using the CM/ECF system this 23rd day of July, 2020, which will provide copies to all parties

 of record.



                                              /s/ Edward H. Trent
                                              Edward H. Trent




                                                 2

Case 3:20-cv-00246-TAV-HBG Document 21 Filed 07/23/20 Page 2 of 2 PageID #: 73
